Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 05/21/2021, 03/12/2021, 02/04/2021, and 01/28/2021 the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 11 /07/2019.

Drawings
5.    Applicant’s drawings filed on 11/07/2019 has been inspected and is in compliance with MPEP 608.01.

Specification
6.    Applicant’s specification filed on 11/07/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
8.    Examiner request Applicant review relevant prior art under the conclusion of this office action.

Terminal Disclaimer
9. The terminal disclaimer filed on 5/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Application No. 16/677/478 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
10.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.    Authorization for this examiner’s amendment was given in an interview with
The application has been amended as follows:
1. (Currently Amended) A memory device comprising: 
a memory array;
a fuse array configured to store a first access key at a predetermined set of addresses thereof, the first access key based on a unique identifier of the memory device; and
peripheral circuitry coupled to the fuse array and the memory array, and configured to:
generate an access command in response to receiving an access request directed to the fuse array, from a host device, wherein the access request includes a second access key;
retrieve the first access key from the fuse array; compare the first access key with the second access key; and determine whether to permit or prohibit execution of the access command at the fuse array based on comparing the first access key with the second access key, wherein when the first access key does not match the second access key, the peripheral circuitry prohibits the execution of the access command at the fuse array.

10. (Currently Amended) A method comprising:
receiving, from a host device, an access request directed to a fuse array of a memory device, the fuse array including a first access key at a
predetermined set of addresses thereof, wherein the access request includes a second access key;
generating an access command including the second access key in response to receiving the access request;
comparing the first access key with the second access key; and determining whether to permit or prohibit execution of the access command at the fuse array based on comparing the first access key with the second access key, wherein when the first access key does not match the second access key, the execution of the access command at the fuse array is prohibited.

17. (Currently Amended) An apparatus, comprising: 
a host device; and
a memory device coupled to the host device, configured to: store aw a first access key at a predetermined set of addresses of a fuse array included in the memory device;
in response to receiving an access request directed to the fuse array from
the host device, generate an access command to the fuse array, wherein the
access request includes a second access key;
compare the first access key with the second access key; and 
determine whether to permit or prohibit execution of the access command directed to the fuse array based on comparing the first and second access keys, wherein when the first access key does not match the second access key,
the memory device prohibits the execution of the access command.





Reasons for Allowance
12. Claims 1 -20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20180167199 discloses on paragraph 0117
“Embodiments of the present invention involve an instruction and logic for fuse validation that may be employed in an integrated circuit, such as, for example, a processor, System-on-Chip (SoC), controller, or other structures described above. The techniques may be used to validate fuse values in a fuse array or memory structure. The fuse values are typically programmed into the array. In one embodiment, the fuse values are validated without revealing their specific values to the testing environment.” Paragraph 0125 “The validation microarchitecture further includes fuse microcontroller 1402 that accesses fuse array 1403. In one embodiment, fuse microcontroller 1402 accesses fuse array 1403 using an address, such as, for example byte address 1413. Fuse array 1403 includes fuse array read control logic that receives the byte address 1413 and provides fuse data 1414 back to fuse microcontroller 1402 in response thereto. Fuse microcontroller 1402 provides fuse data from fuse array 1403 to fuse hash circuit 1401. In one embodiment, fuse microcontroller 1402 provides the fuse data with padding, and is referred to herein as padded fuse data 1412. The exchange of fuse data between fuse microcontroller 1402 and fuse hash circuit 1401 is controlled by the control/handshaking signals 1411. These will be described in more detail below.” Para 027 “More specifically, in one embodiment, the 1 Kbit fuse array data 1403 is accessible at any byte boundary, with requests arbitrated by fuse microcontroller 1402. During a fuse validation mode that occurs during FIVM testing or debug mode, the entire contents of fuse array 1403 are hashed by fuse hash circuit 1420 to generate a 32b digest that may be read-out through an interface on the integrated circuit. This may be a JTAG or scan interface.”

U.S. Publication No. 20110194333 discloses on 0033 “In a particular embodiment, the bypass circuit 236 includes a fuse array 274 that may store multiple addresses, such as a set of addresses 280 of bypassed reference cells. The fuse array 274 is illustrated as providing a fuse address 275 that is compared to the row address 218 via a comparison logic circuit 272 to generate the bypass signal 260. For example, the comparison logic circuit 272 is illustrated as a logical exclusive-or (XOR) gate to perform a bit-wise comparison of each element of the fuse address 275 with the corresponding elements of the row address 218 to determine whether the fuse address 275 equals the row address 218, or selected portions of the fuse address 275 equals the corresponding selected portions of the row address 218. In response to a match of the selected portions of the fuse address 275 and the corresponding selected portions of the row address 218, the bypass signal 260 may be asserted to a logical one value, and in response to a non-match, the bypass signal 260 may be set to a logical zero value. In a particular embodiment, the fuse array 274 includes an array of multiple fuses, such as an electrically programmable fuse.”

U.S. Publication No. 20140063894 discloses on paragraph 0026 “In
accordance with an exemplary embodiment of the present invention, a program method for an e -fuse array circuit includes receiving an address and a multi-bit program data, programming the multi-bit program data in e-fuses designated by the address, reading a multi-bit read data from the e-fuses, and comparing bits of the multi-bit program data with bits of the multi-bit read data, wherein if the bits of the multi-bit program data are identical to the bits of the multi-bit read data, a program operation is terminated; and if the bits of the multi-bit read data are not identical to the bits of the multi-bit program data, then the programming of the multi-bit program data, the reading of the multi-bit read data, and the comparing of the bits are performed again.”

U.S. Publication No. 20110167193 discloses on paragraph 0063 “A memory structure in various embodiments comprises a plurality of address banks, each address bank operative to store a memory address, and at least two of the address banks sharing physical memory locations for at least one redundant most significant bit of a memory address. In alternative embodiments, a memory structure comprises a plurality of address banks, each address bank operative to store a memory address, and at least two of the address banks sharing physical memory locations for at least one redundant most significant bit and for at least one redundant least significant bit of a memory address. In some implementations, a memory structure comprises a plurality of address banks, each address bank operative to store a memory address, and at least two of the address banks sharing physical memory locations for at least one redundant interior bit of a memory address.”

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1,10 and 17 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses fuse array with multiple addresses and comparing/authenticating access to addresses, no one or two references anticipates or obviously suggest storing a first access key at a predetermined set of addresses of a fuse array included in the memory device. In response to receiving an access request directed to the fuse array from a host device, generate an access command to the fuse array, wherein the access request includes a second access key.
Compare the first access key with the second access key and determine whether to permit or prohibit execution of the access command directed to the fuse array based on comparing the first and second access keys, wherein when the first access key does not match the second access key, the memory device prohibits the execution of the access command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491